Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pending claims have been amended as follows:

14. 	(Currently amended) 	The system of claim 13, wherein the identifying  step includes:
identifying data change events of each external system; and comparing the events with the data change events of the other external systems, wherein each event pair includes common fields with another identified event pair.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for managing integration flows, and providing customized integration flow templates based on user activity.
The prior art of record (in particular Applebaum et al. (US 20100223629), Lee (US 20200396232), Machiraju et al. (US 20110209162), and Margulies et al. (US 20070038499)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: providing customized integration flow templates to external systems by: monitoring user interaction with a plurality of systems external to an integration system to read data changes at the external systems; identifying at least one event pair, wherein each at least one event pair is between two external systems having a same data change event in the two external systems, and the two external systems are marked as an event pair when the two external systems include common fields containing the same data change event; filtering each at least one event pair for inclusion in an events chain; ordering, based on a timestamp of the same data change event in each of the two external systems, the external systems of the at least one filtered event pair included in the events chain; and outputting a customized integration flow template, based on the ordered external systems of each of the at least one event pair. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 08/08/2022. The same reasoning applies to independent claims 13 and 20 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applebaum et al. (US 20080301175), “DISTRIBUTED SYSTEM FOR MONITORING INFORMATION EVENTS.”
Kwizera et al. (US 20190018546), “SYSTEM AND METHOD FOR RAPID FINANCIAL APP PROTOTYPING.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413